Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 1 of 8 PageID 459




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES SECURITIES
   & EXCHANGE COMMISSION,

         Plaintiff,

   v.                                  Case No. 8:19-cv-448-T-33CPT

   SPARTAN SECURITIES GROUP, LTD,
   ISLAND CAPITAL MANAGEMENT,
   CARL DILLEY, MICAH ELDRED,
   and DAVID LOPEZ,

         Defendants.

   ______________________________/

                                    ORDER

         Before this Court is Plaintiff Securities and Exchange

   Commission’s    Motion      to   Strike   Defendants’      Affirmative

   Defenses (Doc. # 51), filed on July 5, 2019. Defendants

   Spartan Securities Group, LTD, Island Capital Management,

   Carl Dilley, Micah Eldred, and David Lopez responded on July

   18, 2019. (Doc. # 56). For the reasons that follow, the Motion

   is denied.

   I.    Background

         The SEC brings this civil enforcement action against

   Defendants    for   their   alleged    roles   in   creating    nineteen

   undisclosed    blank   check     companies     in   violation   of   the

   Securities Act of 1933 (Securities Act) and the Securities



                                      1
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 2 of 8 PageID 460




   Exchange Act of 1934 (Exchange Act). (Doc. # 1). Defendant

   Eldred filed a motion to dismiss the Complaint on April 22,

   2019. (Doc. # 22). The remaining Defendants jointly filed a

   separate motion to dismiss that same day. (Doc. # 23). All

   Defendants argued, among other things, that most of the SEC’s

   claims were time-barred. (Docs. ## 22 at 27; 23 at 31). The

   Court disagreed and denied both motions on June 5, 2019. (Doc.

   # 44).

          Defendants filed a joint answer to the action on June

   14, 2019, wherein they deny all nineteen counts and assert

   six affirmative defenses: (1) statute of limitations; (2)

   waiver/estoppel;      (3)      unclean     hands/bad     faith;       (4)

   disgorgement not proper remedy; (5) good faith reliance; and

   (6) any additional affirmative defenses that might develop.

   (Doc. # 46 at 69-70). On July 5, 2019, the SEC filed its

   Motion to Strike all six affirmative defenses. (Doc. # 51).

   Defendants responded in opposition on July 18, 2019 (Doc. #

   56), and the Motion is ripe for review.

   II.    Analysis

          The SEC argues that the Court “should strike Defendants’

   affirmative defenses because the majority of those arguments

   were   already    considered    and    dismissed   by   the   Court   in

   [Defendants’] Motion to Dismiss [or] . . . are simply wrong


                                      2
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 3 of 8 PageID 461




   as a matter of law.” (Doc. # 51 at 1). According to the SEC,

   “an affirmative defense must give the plaintiff ‘fair notice’

   of the nature of the defense and the grounds upon which it

   rests.” (Id. at 4). According to the SEC, none of Defendants’

   affirmative defenses allege facts in support and are legally

   insufficient. (Id. at 5).

         This Court has previously held that affirmative defenses

   are not subject to the pleading standard described in Bell

   Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft

   v. Iqbal, 556 U.S. 662 (2009). See Hamblen v. Davol, Inc.,

   No. 8:17-cv-1613-T-33TGW, 2018 WL 1493251, at *2 (M.D. Fla.

   Mar. 27, 2018)(“[T]his Court finds persuasive the logic of

   those district courts in the Eleventh Circuit that have found

   that affirmative defenses should not be held to the Twombly

   pleading standard.”). As such, the SEC’s “arguments based

   upon Twombly and its progeny are roundly rejected.” Id.

         Still, “affirmative defenses are . . . evaluated against

   the touchstone of Rule 12(f), Fed. R. Civ. P.” Grasso v.

   Grasso, No. 8:13-cv-3186-T-33AEP, 2015 WL 12843863, at *1

   (M.D. Fla. Feb. 18, 2015). Rule 12(f) allows courts to “strike

   from a pleading an insufficient defense or any redundant,

   immaterial, impertinent, or scandalous matter.” Fed. R. Civ.

   P. 12(f). Motions to strike are generally disfavored due to


                                     3
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 4 of 8 PageID 462




   their drastic nature. Id.; see also Hamblen, 2018 WL 1493251,

   at *3; Royal Ins. Co. of Am. v. M/Y Anastasia, No. 95-cv-

   30498, 1997 WL 608722, at *3 (N.D. Fla. Jan. 30, 1997).

         Courts in this District have held that “[a]n affirmative

   defense will only be stricken . . . if the defense is

   ‘insufficient as a matter of law.’” Hamblen, 2018 WL 1493251,

   at *3 (quoting Microsoft Corp. v. Jesse’s Computs. & Repair,

   Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002)). An affirmative

   defense is insufficient as a matter of law if: (1) on the

   face of the pleadings, it is patently frivolous, or (2) it is

   clearly invalid as a matter of law. Jesse’s Computs. & Repair,

   Inc., 211 F.R.D. at 683.

         The   SEC   argues   that   Defendants’   first    affirmative

   defense — that the SEC’s claims and recovery are barred by

   the applicable statute of limitations set forth in 28 U.S.C.

   § 2462 — should be stricken because the Court already ruled

   on the issue. Indeed, the Court previously ruled that the

   relief sought by the SEC in this matter is not barred by the

   statute of limitations contained within Section 2462. (Doc.

   # 44 at 20-22).

         However, as the SEC acknowledges, “motions to strike

   defenses are generally not favored.” (Doc. # 51 at 3). Such

   motions “will usually be denied unless the allegations have


                                     4
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 5 of 8 PageID 463




   no   possible      relation   to   the    controversy       and   may   cause

   prejudice to one of the parties.” Poston v. American President

   Lines, Ltd., 452 F. Supp. 568, 570 (S.D. Fla. 1978)(citing

   Augustus v. Board of Public Instruction, 306 F.2d 862 (5th

   Cir. 1962)). Given that Defendants’ first affirmative defense

   relates directly to the SEC’s claims and that the SEC has

   failed to show it would experience undue prejudice if the

   Court did not strike the defense, the Court declines to strike

   Defendants’ first affirmative defense.

         The SEC next argues that Defendants’ second affirmative

   defense     of    waiver/estoppel        should   be      stricken     because

   estoppel claims against the government “only lie in the most

   extreme circumstances.” Gibson v. Resolution Trust Corp., 51

   F.3d 1016, 1025 (11th Cir. 1995). However, it does not follow

   that Defendants’ second affirmative defense is insufficient

   as a matter of law simply because such defense is only

   available    in    extreme    circumstances.        As    such,   the    Court

   declines to strike Defendants’ second affirmative defense.

         The    SEC    similarly      argues    that        Defendants’     third

   affirmative defense — that the SEC’s claims are barred by the

   doctrine of unclean hands or bad faith — should be stricken

   because the defense is “only available in strictly limited

   circumstances.” SEC v. KPMG LLP, No. 03 Civ. 671(DLC), 2003


                                        5
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 6 of 8 PageID 464




   WL   21976733,     at      *3   (S.D.N.Y.         Aug.       20,   2003).    Again,

   Defendants’ affirmative defense is not insufficient as a

   matter of law merely because such defense generally is not

   available.     Therefore,           the       Court        declines    to    strike

   Defendants’ third affirmative defense.

         The SEC then argues that Defendants’ fourth affirmative

   defense — that the SEC’s request for disgorgement is not a

   proper    remedy      —    should    be       stricken       because   the     Court

   previously ruled          on the issue.          The Court did          find    that

   disgorgement     in       the   securities-enforcement             context     is   a

   penalty within the meaning of Section 2462 as announced in

   Kokesh v. SEC, 137 S.Ct. 1635, 1639 (2017). (Doc. # 44 at

   21). Nonetheless, the Supreme Court expressly did not rule on

   whether disgorgement is an appropriate remedy in enforcement

   proceedings. Kokesh, 137 S.Ct. at 1642 n. 3 (“Nothing in this

   opinion should be interpreted as an opinion on whether courts

   possess authority to order disgorgement in SEC enforcement

   proceedings.”).       Therefore,          the   Court       declines   to    strike

   Defendants’ fourth affirmative defense because it is not

   insufficient as a matter of law.

         The SEC next argues that Defendants’ fifth affirmative

   defense   —   that        Defendants      acted       in    good   faith     without

   knowledge of wrongdoing — is not an affirmative defense and


                                             6
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 7 of 8 PageID 465




   is instead a denial of an element of the SEC’s prima facie

   case. (Doc. # 51 at 11). Still, even if good faith in this

   context is a denial and not a defense, the SEC fails to

   provide any grounds for striking the denial/defense. In fact,

   “[a]ffirmative defenses that . . . are treated as denials by

   courts within this district . . . are generally not stricken.”

   CFTC v. Montano, No: 6:18-cv-1607-Orl-31GJK, 2019 U.S. Dist.

   LEXIS 39852, at *3 (M.D. Fla. 2019)(citing Heath v. Deans

   Food T.G. Lee, No. 6:14-cv-2023-ORL-28, 2015 WL 1524083, at

   *2 (M.D. Fla. Apr. 2, 2015); Taney v. Holding Co. of the

   Villages, Inc., No. 5:10-cv-134-Oc-32JRK, 2010 WL 4659604, at

   *1 (M.D. Fla. Nov. 9, 2010)). So, the Court will not strike

   Defendants’ fifth affirmative defense.

         Finally,     the   SEC   argues   that    Defendants’    sixth

   affirmative defense, in which Defendants reserve the right to

   add   additional    affirmative   defenses,    should   be   stricken

   because it is not a defense at all. (Doc. # 51 at 12). The

   Court agrees that a reservation of rights is not a defense

   and is ineffective at reserving the right to assert other

   affirmative defenses. See Wiebe v. Zakheim & Lavrar, P.A.,

   No. 6:12-cv-1200-Orl-18, 2012 WL 5382181, at *3 (M.D. Fla.

   Nov. 1, 2012)(“The Defendant’s Eleventh Affirmative Defense

   is not a defense at all; it is merely an ineffective and


                                     7
Case 8:19-cv-00448-VMC-CPT Document 57 Filed 07/24/19 Page 8 of 8 PageID 466




   unnecessary reservation of right.”). Nevertheless, the Court

   disagrees that the reservation of rights should be stricken.

   See Moore v. R. Craig Hemphill & Assocs., No. 3:13–CV–900–J–

   39–PDB, 2014 WL 2527162, at *1 (M.D. Fla. May 6, 2014)(noting

   that     “striking   a    reservation-of-rights      paragraph”        is

   “purposeless”).      Thus,   the       Court   declines     to   strike

   Defendants’ sixth affirmative defense.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Plaintiff Securities and Exchange Commission’s Motion to

   Strike    Defendants’    Affirmative     Defenses   (Doc.   #    51)   is

   DENIED.

          DONE and ORDERED in Chambers in Tampa, Florida, this

   24th day of July, 2019.




                                      8
